Citation Nr: 1531736	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  10-20 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lung cancer as a result of exposure to herbicides, for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Eligibility for Dependents' Educational Assistance (DEA) benefits under § Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to August 1974, which included service in Thailand.  The Death Certificate reveals that he died in January 2006, at the age of 54, of metastatic lung cancer.  The appellant is the Veteran's surviving spouse.  This case originally came before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was most recently remanded by the Board in April 2013 to obtain the Veteran's personnel records, the hospital report of the Veteran's final hospitalization, and verification of the Veteran's exposure to herbicides from the Joint Services Records Research Center (JSRRC).

As the Veteran's personnel records have been added to the record, the final hospital report has been added to the record, and a statement from JSRRC has been added to the record, there has been substantial compliance with the April 2013 remand instructions with respect to the issues decided below.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

The appellant testified at a personal hearing before the undersigned sitting at the RO in October 2010, and a transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in January 2006 of metastatic lung cancer.    

2.  At the time of his death, the veteran had a pending claim for entitlement to service connection for metastatic lung cancer.

3.  The appellant filed a claim for accrued benefits in September 2007.  

4.  Resolving all doubt in the Veteran's favor, the metastatic lung cancer that caused the veteran's death is presumed to be related to exposure to herbicide agents during his active military service in Thailand.

5.  As the Veteran's service-connected metastatic lung cancer caused his death, basic eligibility for Chapter 35 DEA benefits under Title 38, United States Code, is shown.


CONCLUSIONS OF LAW

1.The criteria for entitlement to service connection for metastatic lung cancer, for accrued benefit purposes, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107, 5121 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.1000 (2014).
2.  By extending the benefit of the doubt to the appellant, the metastatic lung cancer that caused the Veteran's death was incurred in or aggravated by his service exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).  

3.  By extending the benefit of the doubt to the appellant, the criteria for eligibility to DEA benefits pursuant to Chapter 35, Title 38, United States Code, are met.  38 U.S.C.A. §§ 3501, 3510, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.807, 21.3020, 21.3021 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Metastatic Lung Cancer, for Accrued Benefits Purposes

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise an appellant of the evidence necessary to substantiate his/her claim for benefits and that VA shall make reasonable efforts to assist an appellant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 

Because this claim is limited to statutory interpretation, the notice provisions do not apply.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  Further, it involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).
Accrued benefits are those benefits to which a veteran was entitled to at the time of his death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Upon the death of a veteran, any accrued benefits are payable to his spouse, or to others if the spouse is not alive. 38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  Only evidence contained in the claims file at the time of the veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. 
§ 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353, 360-361 (1993). 

Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.  In addition, the veteran must have had a claim pending for such benefits at the time of his death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).

In this case, although the veteran had a claim pending at the time of his death in January 2006 for entitlement to service connection for metastatic lung cancer, the appellant's claim for accrued benefits was not received by VA until September 2007, which is more than a year after the date of death.  In sum, the Board finds that the appellant is not eligible to receive accrued benefits based on the veteran's pending claim for service connection for metastatic lung cancer as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. 
§ 5107(b) are not for application.


Cause of Death and DEA 

The appellant has contended, including at her October 2010 travel board hearing, that the issues on appeal should be granted because the Veteran's death from lung cancer is related to his exposure to herbicides while in service. 
Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304.

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a 
service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  See 38 C.F.R. § 3.312(c)(4). 

DEA is provided for the purpose of educating a child, spouse, or surviving spouse of a Veteran whose education would otherwise be impeded or interrupted by the disability or death of a parent from a disease or injury incurred or aggravated in active service.  A surviving spouse of a Veteran is eligible to receive DEA if the Veteran who died of a service-connected disability or died while totally and permanently disabled from a service-connected disability.  38 U.S.C.A. §§ 3501, 3510. 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2014).  Lung cancer is listed as a disease associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).
The Veteran has claimed exposure to herbicides while stationed in Thailand.  VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it had determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  

According to a June 2014 report from the Defense Personnel Records Information Retrieval System (DPRIS), a primary source for this information was the recently declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P determined that there was some evidence that herbicides of a tactical nature, or that of a greater strength than the commercial variant, were used on the Thailand base perimeters. 

According to the bulletin, if a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR).  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  The designated Thailand bases were the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang. M21-1MR. 

Stated another way, C & P has determined that special consideration should be given to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those Veterans.  Significantly, C & P stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."

According to the Veteran's death certificate, he died in January 2006 of metastatic lung cancer.  

The appellant seeks service connection for the cause of the Veteran's death as a result of the Veteran's death from metastatic lung cancer.  The record reflects that the Veteran served a tour of duty in Thailand and that his Military Occupational Specialty (MOS) was nurse's aide.  The record includes lay statements from SAE and SCD, two fellow servicemen who served with the Veteran at Takhli Royal Air Base in Thailand, who report that the Veteran was stationed at the Hospital on the base that was close to the perimeter fence, an area that was treated with herbicides.  It was noted that the Veteran's job required him to be around the perimeter of the fence at times.  The evidence on file includes a map of the Takhli Royal Thai Air Base, which shows the dispensary near the southern perimeter of the base.  

Evidence of record clearly establishes that the Veteran served at one of the designated Thailand air bases (i.e. Takhli).  The Veteran also served on active duty for a period of the Vietnam era during which VA has acknowledged that herbicides were used near those air base perimeters in Thailand.  The Board finds the Veteran's MOS as a nurse's aide could require work on the perimeters of Takhli as consistent with the circumstances, conditions, and hardships of his service.  In any event, as noted, the C & P has determined herbicide use occurred in the perimeter areas of Takhli Air Base.  There also is no evidence in the file that is inconsistent with the evidence that the Veteran would have been exposed to the perimeters of the base while stationed at Takhli. 

Resolving all doubt in favor of the Veteran, and based on the facts found, the Board has determined that the Veteran was exposed to herbicide agents, to include Agent Orange, during active service in Thailand.  38 C.F.R. § 3.102.  In addition, the evidence shows that the Veteran died of metastatic lung disease.  Finally, the Veteran's lung disease is presumed to have been caused by his conceded herbicide exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In view of the foregoing discussion, the Board concludes that entitlement to service connection for the cause of death is warranted.  Because it has been determined that the veteran died from a service-connected disability, entitlement to DEA benefits is also warranted under 38 C.F.R. § 3.807.

Because the issues of entitlement to service connection for the cause of the Veteran's death, and entitlement to DEA are being granted in full on appeal, no further notice or development under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is needed.  


ORDER

Entitlement to service connection for metastatic lung cancer, for the purpose of accrued benefits, is denied.

Entitlement to service connection for the cause of the Veteran's death is granted.

Entitlement to eligibility for DEA benefits under Chapter 35, Title 38, United States Code is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


